Exhibit 10.48

Dominion Resources, Inc.

Non-Employee Directors’ Annual Compensation

As of December 31, 2016

 

Annual Retainer

   Amount  

Service as Director

     $205,000 ($77,500 cash; $127,500 stock)  

Service as Audit Committee or Compensation, Governance and Nominating Committee
Chair

     $22,500  

Service as Finance and Risk Oversight Committee Chair

     $15,000  

Service as Lead Director

     $27,500  

Meeting Fees

  

Board meetings

     $2,000 per meeting  

Committee meetings

     $2,000 per meeting  